Order filed October 6, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00744-CV
                                   ____________

       ANTONIO VALDEZ AND MARIA LUISA VALDEZ, Appellant

                                         V.

BEATRICE MOSTI VALDEZ AND WELLS FARGO BANK, N.A., Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-199126

                                    ORDER

      The notice of appeal in this case was filed August 31, 2015. To date, the
filing fee of $205.00 has not been paid. On September 9, 2015, the trial court
rejected appellant Maria Valdez’s claim of indigence. On September 14, 2015, the
clerk’s record was filed. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 21, 2015 See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM